DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities and should be amended as follows: “1. An inserter tool for inserting an elongate intervertebral implant, the inserter tool comprising: a body,[[;]] wherein a distal end portion of the body is configured to be connected to [[the]] an elongate intervertebral implant to orient the elongate intervertebral implant so that a longitudinal axis thereof extends in a predetermined direction; an offset member extending from the body; and an impact surface support portion of the offset member spaced apart from the body and configured to position an impact surface in alignment with the [[implant]] longitudinal axis of the elongated intervertebral implant to permit the impact surface to receive an impact force directed in the predetermined direction.” Appropriate correction is required.
Claim 2 is objected to because of the following informalities: In Line 2, the word --wherein-- should be added after the word “and”. Appropriate correction is required.
Claim 5 is objected to because of the following informalities: In Line 2, the word --elongate-- should be added before the word “shaft”. Appropriate correction is required.
Claim 6 is objected to because of the following informalities: In Line 4, a comma should be added immediately following the word “implant” and the word --rotatable--. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In Line 1, the word “having” should be replaced with the word --comprising--. In Line 3, the word --the--should be added before the word “outer”. Appropriate correction is required.
Claim 10 is objected to because of the following informalities and should be amended as follows: “10. An inserter tool for an intervertebral implant, the inserter tool comprising: an offset member; an elongate shaft having a proximal portion connected to the offset member, a distal portion opposite the proximal portion, and a longitudinal axis extending therebetween; an impact surface support portion of the offset member laterally spaced from the longitudinal axis of the elongate shaft and on one lateral side thereof; a pair of arms of the elongate shaft distal portion having an unlocked configuration that permits the arms to be connected to [[the]] an intervertebral implant and a locked configuration that secures the arms to the intervertebral implant; and a distal gripping portion of each arm extending obliquely with respect to the longitudinal axis of the elongate shaft on an opposite lateral side of the longitudinal axis from the impact surface support portion; wherein the distal gripping portions of the arms are configured to orient the intervertebral implant so that the intervertebral implant extends obliquely to the longitudinal axis of the elongate shaft on the opposite lateral side of the longitudinal axis.” Appropriate correction is required.
Claim 11 is objected to because of the following informalities and should be amended as follows: “11. The inserter tool of claim 10 wherein the arms each include a proximal portionof the elongate shaft and of the respective arm.” Appropriate correction is required.
Claim 12 is objected to because of the following informalities and should be amended as follows: “12. The inserter tool of claim 10 wherein the elongate shaft [[includes]] comprises an outer sleeve and an inner shaft, wherein one of the outer sleeve and the inner shaft includes the pair of arms and the other of the outer shaft and the inner sleeve includes a surface configured to engage the arms and urge the arms together to the locked configuration with shifting of the outer sleeve and inner shaft relative to each other in a locking direction.” Appropriate correction is required.
Claim 13 is objected to because of the following informalities and should be amended as follows: “13. The inserter tool of claim 12 wherein the inner shaft includes the pair of arms and a resilient fork portion that biases the arms apart to the unlocked configuration with shifting of the outer sleeve and inner shaft relative to each other in an unlocking direction.” Appropriate correction is required.
Claim 14 is objected to because of the following informalities: In Line 4, the words “form a mating fit” should be replaced with the words --matingly fit--. Appropriate correction is required.
Claim 15 is objected to because of the following informalities: In Line 1, the word --further-- should be added before the word “includes”. Appropriate correction is required.
16 is objected to because of the following informalities: In Line 2, a comma should be added immediately following the word “configuration”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: In Line 1, the word “includes” should be replaced with the word --comprises--. In Line 2, the word “having” should be replaced with the word --including--. Appropriate correction is required.
Claim 18 is objected to because of the following informalities and should be amended as follows: “18. The inserter tool of claim 10 wherein the elongate shaft [[includes]] comprises an outer sleeve and an inner shaft that are movable relative to each other; and wherein the inserter tool further comprises a detent member configured to contact at least one of the outer sleeve and the inner shaft and limit movement of the at [[lest]] least one of the outer sleeve and the inner shaft; and a biasing member urging the detent member into contact with the at least one of the outer sleeve and the inner shaft.” Appropriate correction is required.
Claim 19 is objected to because of the following informalities and should be amended as follows: “19. An inserter tool for an intervertebral implant, the inserter tool comprising: an elongate shaft[[;]] comprising an outer sleeve and an inner shaft an intervertebral implant; a proximal actuator operatively coupled to the outer sleeve and the inner shaft and configured to shift the inner shaft and the outer sleeve relative to one another in a locking direction to urge the arms together against the resilient bias thereof and cause the arms to clamp a the inner shaft configured to engage and separate the arms with shifting of the inner shaft and the outer sleeve relative to each other in the unlocking direction upon the resilient bias of the arms being insufficient to separate the arms and release the implant portion.” Appropriate correction is required.
Claim 20 is objected to because of the following informalities and should be amended as follows: “20. The inserter tool of claim 19 wherein the outer sleeve further includes one of grooves and projections sized to extend in [[the]] grooves and the inner shaft includes the other of the grooves and the projections, wherein the grooves and the projections [[including]] include the cam surfaces thereon.” Appropriate correction is required.
Claim 21 is objected to because of the following informalities and should be amended as follows: “21. The inserter tool of claim 19 wherein the elongate shaft has a longitudinal axis and the cam surfaces include a pair of inclined surfaces extending in opposite directions transverse to the longitudinal axis of the elongate shaft.” Appropriate correction is required.
Claim 22 is objected to because of the following informalities: In Line 2, the word --further-- should be added before the word “includes”. Appropriate correction is required.

23 is objected to because of the following informalities: In Line 2, the word --wherein-- should be added after the word “and”. Appropriate correction is required.   
Claim 24 is objected to because of the following informalities: In Line 1, the word --proximal-- should be added before the word “actuator”. Appropriate correction is required.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at Lines 4-6 recites the limitation “a distal end portion of the body configured to be connected to the elongate intervertebral implant to orient the elongate intervertebral implant so that a longitudinal axis thereof extends in a predetermined direction” which renders the claim indefinite as it is unclear what longitudinal axis is being recited -- a long. axis of the distal end portion of the body, or a long. axis of the intervertebral implant? For purposes of examination, the limitation is being interpreted as “so that a longitudinal axis of the intervertebral implant extends in a predetermined direction”. Appropriate correction is required.   

Claim 3 at Line 3 recites the limitation “the impact support surface”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the impact surface support portion”. Appropriate correction is required.   
Claim 9 at Lines 2-3 recites the limitation “the impact support portion”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the impact surface support portion”. Appropriate correction is required.   
Claim 10 at Lines 8-9 recites the limitation “and a locked configuration that secures the arms to the intervertebral implant”. The Applicant is required to clarify to what the claim is intended to be drawn, i.e., either the subcombination of the inserter tool as recited in the preamble alone or the combination of the inserter tool and the intervertebral implant. The Applicant sets forth the combination of the inserter tool and the intervertebral implant when reciting that the arms are secured to the intervertebral implant in the locked configuration in Lines 8-9 of claim 10 which is inconsistent with the preamble and the limitations of independent claim 1 that set forth the subcombination of the inserter tool (while merely functionally reciting the implant). The Applicant is required to make the language of the claims consistent with the intent of the claims. It is suggested that if the Applicant is intending to claim the combination, the preamble of all 
Claim 19 at Line 5 recites the limitation “a pair of arms associated with at least one of the outer sleeve and the inner shaft” which renders the claim indefinite as it is unclear what is meant by a pair of arms being “associated with” the outer sleeve or inner shaft. Is this a structural relationship or a positional relationship or something else? For purposes of examination, the limitation is being interpreted as “a pair of arms connected to at least one of the outer sleeve and the inner shaft”. Appropriate correction is required.
Claim 19 at Lines 12-13 and at Line 17 recites the limitation “the implant portion”. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation is being interpreted as “the intervertebral implant”. Appropriate correction is required.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-9 & 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frasier et al. (US PG Pub No. 2018/0161171).
Regarding Claim 1 as best understood, Frasier et al. discloses an inserter tool  (instrument inserter, Figs. 4A-12, Paragraphs [0058-0097]) for inserting an elongate intervertebral implant (IV implant 20, Figs. 1-3, 5A-9C, Paragraphs [0042-0057]), the inserter tool comprising: a body (124, 102, 132, 97, Figs. 4B-4C); a distal end portion of the body (102, Fig. 4C) configured to be connected to the elongate intervertebral implant (Figs. 5A-8B) to orient the elongate intervertebral implant so that a longitudinal axis of the intervertebral implant (axis extending along length of 20 as seen by dashed line in Fig. 5B) extends in a predetermined direction; an offset member (See Fig. 4C depiction and notations below) extending from the body; and an impact surface support portion (See Fig. 4C depiction and notations below) of the offset member spaced apart from the body and configured to position an impact surface (proximal end of knob 99) 99) in alignment with the implant longitudinal axis (Fig. 4A) to permit the impact surface to receive an impact force directed in the predetermined direction (Paragraph [0097]).


    PNG
    media_image1.png
    700
    998
    media_image1.png
    Greyscale

Regarding Claim 4, Frasier et al. discloses wherein the body includes a straight, elongate shaft (124, Fig. 4C) and the distal end portion (102) includes a pair of gripping portions (126a, 126b, 106 & 108, Paragraph [0089]) extending obliquely to the elongate shaft in the predetermined direction (Figs. 4D-4E).
Regarding Claim 5, Frasier et al. discloses wherein the body includes a straight, elongate shaft (124, Fig. 4C) and the offset member includes a base portion (See Fig. 4C depiction and notations above) connected to the elongate shaft (Paragraph [0083]) and a free end portion (See Fig. 4C depiction and notations above) spaced from the base portion that includes the impact surface support portion.
Regarding Claim 7, Frasier et al. discloses wherein the body includes an elongate shaft (124, Fig. 4C) having an inner shaft (132/102, Fig. 4E) and an outer 
Regarding Claim 8, Frasier et al. discloses wherein the offset member includes a handle portion (See Fig. 4C depiction and notations above, Paragraph [0083]).
Regarding Claim 9 as best understood, Frasier et al. discloses a force imparting tool (knob 99, Paragraph [0060]) having the impact surface thereon (proximal end of knob 99) and a releasable connection (knob 138, Fig. 4B) between the force imparting tool and the impact surface support portion (Fig. 4A-4C).
Regarding Claim 19 as best understood, Frasier et al. discloses an inserter tool (instrument inserter, Figs. 4A-12, Paragraphs [0058-0097]) for an intervertebral implant (IV implant 20, Figs. 1-3, 5A-9C, Paragraphs [0042-0057]), the inserter tool comprising: an elongate shaft (124 & 102, Fig. 4C) comprising an outer sleeve (124, Fig. 4C) and an inner shaft (102, Fig. 4E) extending in the outer sleeve; a pair of arms (106 & 108, Figs. 4D-4E) connected to the inner shaft, the arms resiliently biased apart and configured to engage an intervertebral implant (Figs. 5A-11, Paragraphs [0088-0089]); a proximal actuator (132) operatively coupled to the outer sleeve and the inner shaft (Fig. 4E, Paragraph [0083]) and configured to shift the inner shaft and the outer sleeve relative to one another in a locking direction to urge the arms together against the resilient bias thereof and cause the arms to clamp a portion of the intervertebral implant therebetween, the actuator further configured to shift the inner shaft and the outer sleeve relative to one another in an opposite, unlocking direction which permits 
Regarding Claim 20, Frasier et al. discloses wherein the outer sleeve further includes grooves (notches in inner surface of 124 forming biasing surfaces 103 as seen in Fig. 5B) and the inner shaft includes projections (enlarged portions of arms 106 & 108 forming bearing surfaces 128a & 128b as seen in Fig. 5B), the grooves and the projections including the cam surfaces thereon (Fig. 5B).
Regarding Claim 21, Frasier et al. discloses wherein the elongate shaft has a longitudinal axis (axis extending centrally along length of 124 as seen by dashed line in Figs. 5A-5B) and the cam surfaces include a pair of inclined surfaces extending in opposite directions transverse to the longitudinal axis of the elongate shaft (Fig. 5B).
Regarding Claim 22, Frasier et al. discloses wherein the outer sleeve and the inner shaft include stop surfaces (proximal free end face of 124 & distal end face of knob 138 when 132 is connected to 102 as seen in Figs. 4A-4E) that abut and limit shifting of the inner shaft and outer sleeve relative to one another in the locking direction (Figs. 4A-4E).
Regarding Claim 23, Frasier et al. discloses an impact surface (knob 99, Fig. 4B-4C) connected to the outer sleeve and wherein the outer sleeve transfers impacts 
Regarding Claim 24, Frasier et al. discloses wherein the proximal actuator includes a knob (138) threadingly engaged with the inner shaft (via threads 134 & 136, Fig. 4E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 10-13, & 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frasier et al. (US PG Pub No. 2018/0161171) in view of O’Neil et al. (US PG Pub No. 2014/0172103).
Regarding Claim 2, Frasier et al. discloses the claimed invention as stated above in claim 1, and further discloses wherein the body includes an elongate shaft (124) having a longitudinal axis (longitudinal axis running centrally along length of 124 as seen by dashed line in Fig. 5A-5B), and wherein the offset member extends transverse to the longitudinal axis of the elongate shaft (See Fig. 4C depiction and notations above).
Frasier et al. does not disclose wherein the longitudinal axis of the elongate shaft extends transverse to the predetermined direction.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pair of arms of the implant of Frasier et al. with partially spherical implant contact surfaces for engaging corresponding partially spherical proximal surfaces of the implant as taught by O’Neil et al. in order to allow the 
Regarding Claim 6, Frasier et al. discloses the claimed invention as stated above in claim 1, and further discloses an actuator (132, Fig. 4E) operatively coupled to the distal end portion (via threads 134 & 136, Fig. 4E) and rotatable around an actuator axis (longitudinal axis running centrally along length of 136) to configure the distal end portion to receive the elongate intervertebral implant and in an opposite, second direction to configure the distal end portion to retain the intervertebral implant (clockwise and counterclockwise, Paragraph [0083-0084]).
Frasier et al. fails to disclose that the actuator axis extends transverse to the predetermined direction. 
O’Neil et al. discloses various embodiments of intervertebral implants and insertion tools for inserting the implants, wherein the insertion tools are configured to connect to each implant polyaxially via a polyaxial joint portion so that the implant can be inserted via polyaxial movement into a surgical site (Paragraph [0013]) for flexible and adaptable angles of approach based on patient anatomy, surgical preference and numbers of levels to be fused (Paragraph [0014]). One embodiment of O’Neil’s system as seen in Figs. 5A-7 (Paragraphs [0062-0065]) comprises an insertion tool comprising an outer sleeve and an inner shaft extending therethrough (Fig. 5A), wherein the inner shaft comprises a pair of resilient partially-spherical arms (73) configured to releasably attach to a partially spherical coordinating proximal surface of (71) the implant (Fig. 5B) so that a longitudinal axis of the implant can be arranged coaxial with or at an angle/transverse with respect to a longitudinal axis of the inner shaft. O’Neil teaches this 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pair of arms of the implant of Frasier et al. with partially spherical implant contact surfaces for engaging corresponding partially spherical proximal surfaces of the implant as taught by O’Neil et al. in order to allow the tool to polyaxially engage the implant at various angles for pivoting and articulation of the implant in multiple planes allowing a wider angle of insertion.
Regarding Claims 10-13 as best understood, Frasier et al. discloses an inserter tool (instrument inserter, Figs. 4A-12, Paragraphs [0058-0097]) for an intervertebral implant (IV implant 20, Figs. 1-3, 5A-9C, Paragraphs [0042-0057]), the inserter tool comprising: an offset member (See Fig. 4C depictions and notations above); an elongate shaft (124 & 102, Fig. 4C) having a proximal portion (end of 124 connected to 131) connected to the offset member (Paragraph [0083]), a distal portion (102, Fig. 4E) opposite the proximal portion, and a longitudinal axis (longitudinal axis running centrally along 102 as seen by dashed line in Fig. 4E) extending therebetween; an impact surface support portion of the offset member laterally spaced from the longitudinal axis and on one lateral side thereof (See Fig. 4C depictions and notations above. Impact surface support portion extends laterally concentrically around the long. axis of the shaft); a pair of arms (106 & 108, Fig. 4D) of the elongate shaft distal portion 
Frasier et al. does not disclose that the distal griopping portions of the arms are configured to orient the intervertebral implant to extend obliquely to the longitudinal axis of the elongate shaft on the opposite lateral side of the longitudinal axis.
O’Neil et al. discloses various embodiments of intervertebral implants and insertion tools for inserting the implants, wherein the insertion tools are configured to connect to each implant polyaxially via a polyaxial joint portion so that the implant can be inserted via polyaxial movement into a surgical site (Paragraph [0013]) for flexible and adaptable angles of approach based on patient anatomy, surgical preference and numbers of levels to be fused (Paragraph [0014]). One embodiment of O’Neil’s system as seen in Figs. 5A-7 (Paragraphs [0062-0065]) comprises an insertion tool comprising an outer sleeve and an inner shaft extending therethrough (Fig. 5A), wherein the inner shaft comprises a pair of resilient partially-spherical arms (73) configured to releasably attach to a partially spherical coordinating proximal surface of (71) the implant (Fig. 5B) so that a longitudinal axis of the implant can be arranged coaxial with or at an angle/transverse with respect to a longitudinal axis of the inner shaft. O’Neil teaches this polyaxial connection arrangement between the inserter tool and the implant for the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pair of arms of the implant of Frasier et al. with partially spherical implant contact surfaces for engaging corresponding partially spherical proximal surfaces of the implant as taught by O’Neil et al. in order to allow the tool to polyaxially engage the implant at various angles for pivoting and articulation of the implant in multiple planes allowing a wider angle of insertion.
Regarding Claim 11, the combination of Frasier et al. and O’Neil et al. discloses the claimed invention as stated above in claim 10, and Frasier et al. further discloses wherein the arms include proximal portions (elongated portions of 106 & 108) extending along the shaft longitudinal axis and a bend (inner corner portions between 106 & 110a, and 108 & 110b, Fig. 4D-4E) connecting the distal gripping portion to the proximal portion of the arm so that the distal gripping portion projects transversely from the proximal portion.
Regarding Claim 12, the combination of Frasier et al. and O’Neil et al. discloses the claimed invention as stated above in claim 10, and Frasier et al. further discloses wherein the elongate shaft includes an outer sleeve (124) and an inner shaft (102), wherein the inner shaft includes the arms (Figs, 4D-4E) and the outer shaft includes a surface (130, Fig. 5B) configured to engage the arms and urge the arms together to the 
Regarding Claim 13, the combination of Frasier et al. and O’Neil et al. discloses the claimed invention as stated above in claim 12, and Frasier et al. further discloses wherein the inner shaft includes the arms and a resilient fork portion (elongated portions 104a & 104b extending about 122, Fig. 4D) that bias the arms apart to the unlocked configuration with shifting of the outer sleeve and inner shaft relative to each other in an unlocking direction (Paragraphs [0081-0089]).
Regarding Claims 16-17, the combination of Frasier et al. and O’Neil et al. discloses the claimed invention as stated above in claim 10, and Frasier et al. further discloses an actuator (132, Fig. 4E) operatively coupled to the arms (via 102, Fig. 4E) and rotatable in a first direction to shift the arms to the locked configuration and rotatable in an opposite, second direction to shift the arms to the unlocked configuration (clockwise and counter clockwise, Paragraphs [0088-0089]), wherein the elongate shaft includes an outer housing (120) having a sleeve portion and an inner shaft (102) extending in the sleeve portion, the actuator rotatably mounted to the outer housing and threadingly engaged with the inner shaft (Fig. 4E, via threads 134 & 136). 

Allowable Subject Matter
Claim 3, 14-15 & 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775